Citation Nr: 1750758	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2013, for the grant of a total rating based upon on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 4, 2013, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1943 to March 1946.

This case initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a September 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, the Board notes that a September 2013 rating decision, in pertinent part, denied entitlement to a TDIU to which the Veteran perfected a timely appeal.  In November 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  The September 2016 rating decision granted entitlement to a TDIU and eligibility to DEA from April 4, 2013.  The Veteran appealed the effective date of that award.

In July 2017, the Board remanded the Veteran's claims to the AOJ for further development.

In a September 28, 2017 letter, Board advised the Veteran that he had 90 days from the date of the letter or until it issued a decision in his appeal (whichever came first) to request a change in representation or to submit additional argument or evidence.  See 9/28/17 VBMS BVA Letter.  On October 6, 2017, his attorney responded that the Veteran requested "a full 90 days to submit further evidence in support of his appeal, through December 27, 2017" and "will assume this request is granted unless we receive written notification to the contrary."  See 10/6/17 VBMS Third Party Correspondence.  Here, the Board grants the Veteran's earlier effective date claims to January 13, 2011, and remands entitlement to the benefits sought prior to that date.  Thus, the Veteran is not harmed by the Board's consideration of his claims prior to December 27, 2017.  On remand, he is free to submit additional evidence or argument regarding the matters of entitlement to an effective date prior to January 13, 2011 for the grant of a TDIU and DEA eligibility. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of entitlement to a TDIU and DEA eligibility prior to January 13, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  As of January 13, 2011, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; and degenerative disc disease of the lumbar spine (back disability), tinnitus, and radiculopathy of the left lower extremity femoral and sciatic nerves, each evaluated as 10 percent disabling.  The Veteran's combined disability rating was 70 percent from January 13, 2011.

2.  Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since January 13, 2011.

3.  The Veteran is entitled to a permanent and a total service-connected disability rating based on individual unemployability since January 13, 2011.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met since January 13, 2011.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (o), 4.16 (2017).

2.  The criteria for entitlement to an effective date of January 13, 2011, for basic eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran's appeal regarding his TDIU and DEA eligibility arises from his dispute with the effective date assigned for the award of such benefits, that is a downstream element of the award.  He was notified of how to establish entitlement to a TDIU and a particular effective date in an April 2013 letter prior to the award of the TDIU and DEA.  There is no allegation of prejudice, and no further notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

VA medical opinions were obtained in April 2013 and May 2016 and the examination reports are of record.

The purpose of the Board's July 2017 remand was to obtain records of the Veteran's treatment at the Warwick Vet Center since January 2011.  There has been substantial compliance with this remand as Warwick Vet Center records, dated to July 2017, were obtained.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met.






II. Facts and Analysis

Contentions

The Veteran contends that an effective date earlier than April 4, 2013 is warranted for the grant of his TDIU and DEA eligibility.  In September 2017, his attorney indicated that February 1986 was a more appropriate effective date for the grant of the TDIU.  See 9/6/17 VBMS Third Party Correspondence, page 2; see also 9/26/16 VBMS Notice of Disagreement; 10/19/16 VBMS VA 9 Appeal to Board of Appeals.

Analysis

TDIU

The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying disability claim as an attempt to obtain an appropriate initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16 (b).

The AOJ assigned an effective date of April 4, 2013 for the Veteran's TDIU.  This was based on findings that his claim for a TDIU (via a claim from his representative for an "increased rating based on individual unemployability") was received on that date, together with 2016 VA examiners' opinions, and evidence that the Veteran was totally disabled and unable to work due to service-connected disabilities.  See 4/4/13 VBMS Third Party Correspondence.

In this case, the record shows that a February 2013 rating decision granted service connection for the Veteran's back disability that was assigned an initial 10 percent rating from August 29, 2007.  The Veteran's TDIU claim was received on April 4, 2013.  Additionally, in January 2014, the Veteran initiated an appeal of the spine rating, which was timely perfected in October 2014.

A TDIU claim is treated as a claim for increased compensation including, here, a higher initial rating for the Veteran's back disability.  See Hurd and Rice, supra.  Pursuant to Rice, and in light of the facts set forth above, the "date of claim" for the purpose of the Veteran's request for an earlier effective date for TDIU is, therefore not April 4, 2013, but August 29, 2007, the date of receipt of the Veteran's original claim of service connection for his back disability.  

The record shows that service connection was in effect for PTSD, evaluated as 50 percent disabling from August 26, 2008, the back disability, evaluated as 10 percent disabling from August 29, 2007, and 20 percent disabling from April 4, 2013; tinnitus, evaluated as 10 percent disabling from August 29, 2007; and radiculopathy of the left lower extremity sciatic and femoral nerves, each evaluated as 10 percent disabling from January 13, 2011.  The Veteran's bilateral hearing loss was assigned a non compensable disability evaluation.  Thus, his combined disability rating was 70 percent from January 13, 2011 and he met the schedular criteria for a TDIU, see 38 C.F.R. § 4.16 (a).  The schedular criteria for a TDIU were not met prior to January 13, 2011.  

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities since January 13, 2011.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence shows that, since January 13, 2011, the Veteran was disabled by service-connected PTSD, lumbar spine, left lower extremity radiculopathy, and hearing disabilities, as well as non-service-connected kidney failure, hypertension, supraventricular tachycardia, and hyperlipidemia, disabilities.  See e.g., 8/24/12 Legacy Content Manager Documents, CAPRI.

The record includes the Veteran's formal claim for a TDIU received on April 5, 2013 in which he reported that he was unable to work due to his PTSD, back, and hearing disabilities.  See 4/5/13 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran last worked full time in 1984 and retired, and had work experience as a dispatcher.  He completed three years of high school and had no other special training.  The Veteran commented that he was going to a Vet Center for six years for PTSD that helped him.

The Veteran's work history, as detailed in a May 2016 VA thoracolumbar spine examination report, indicates that, from 1947 to 1967, he was a "helper on a truck"- that entailed lifting and deliveries.  See 5/5/16 VBMS C&P Exam, page 2.  The Veteran was in a local union and unable to lift over 50 pounds.  He then became a dispatcher and retired in 1985.

The evidence includes a Vet Center record, dated on January 31, 2011, showing that the Veteran's PTSD was manifested by anxiety, depression, irritability, and avoidance behaviors, e.g., emotional numbing and isolation.  See 3/9/11 VBMS Medical Treatment Record Government Facility, page 1.

An April 2013 VA PTSD examiner noted that the Veteran's PTSD caused anxiety, panic attacks, sleep impairment, memory loss, difficulty understanding complex commands, disturbance of motivation and mood, and difficulty adapting to stressful circumstances including work or work like settings.  See 4/23/13 VBMS VA examination, page 23.  The examiner opined that the Veteran's PTSD, alone, did not render him unemployable.  See VBMS 4/29/13 VBMS Email Correspondence.  The examiner did not provide examples of the types of jobs the Veteran could perform.

An April 2013 VA examiner opined that, although the Veteran had limited range of spine motion that would preclude him from physical employment, he was able to sit and perform sedentary tasks, rendering him able to maintain sedentary employment.  See 4/23/13 VBMS VA Examination, page 20.  The examiner did not provide examples of the types of jobs the Veteran could perform

A May 2013 VA audiology examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life including his ability to work as the Veteran reported that he required repetition and visual cues for optimal hearing.  See 5/8/13 VBMS VA examination, page 8.

In May 2016, a VA PTSD examiner observed that the Veteran had some PTSD symptoms (anger/irritability) that could affect his functioning at work.  See 5/5/16 VBMS C&P Exam, page 6.  The examiner explained that increased stress in the work environment could exacerbate the Veteran's anger/irritability.  It could potentially reach a threshold where he became loud with others (coworkers, supervisors, customers) that may not be tolerated well by others on the job.  The Veteran described a decreased interest in activities and decreased motivation, combined with his trouble sleeping that may impact his ability to maintain a consistent work schedule (i.e., calling out on days he was scheduled). 

The Veteran's back disability impacted his ability to work, according to the May 2016 VA thoracolumbar spine examination report.  See 5/5/16 VBMS C&P Exam, page 10.  The Veteran was unable to bend, stand or walk over 5 minutes, unable to lift or carry over 10 pounds, and unable to pull or push over 10 pounds.  He had pain on a daily basis and was unable to take non-steroidal anti-inflammatory drugs due to his kidney condition. 

In November 2016, E.J.C., M.A., CDMS, a private vocational consultant, reported that he reviewed the Veteran's records and interviewed him by telephone.  See 12/23/16 VBMS Third Party Correspondence.  Mr. E.C. opined that the Veteran's service-connected conditions, at least as likely as not resulted in his inability to secure and follow a substantially gainful occupation since leaving the work force in February 1986.  Id. at 6.  The Veteran's career ended when he retired as a dispatcher.  Mr. E.C. stated that "[e]ven though this was a sit down position [the Veteran] was having difficulty being in any one position very long, including sitting, and was frequently leaving his work station to walk and relieve the pain in his back and leg.  He was also having increased difficulty dealing with people, getting easily frustrated with callers, and preferring not to interact, which made performing his job duties problematic."  Ids. at 4.  It was noted that the stress of a work environment could exacerbate the Veteran's anger and irritability caused by his service-connected PTSD.

Here, the probative evidence of record demonstrates that the Veteran has been significantly disabled by service-connected PTSD, lumbar spine, left lower extremity radiculopathy, and hearing disabilities since January 13, 2011.  Moreover, medical professionals have considered the Veteran's ability to work.  The April 2013 examiners did not find that the Veteran's service-connected disabilities rendered him unemployable, although the May 2016 examiners and Mr. E.C. considered him more impaired.  

The Veteran has reported that he worked as truck driver and dispatcher and did not report any other work experience.  According to the April 2013 VA examiner, his back disability limits him to sedentary occupation.  The Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances (according to the May 2016 VA examiner and Mr. E.C.).  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.

Based on the foregoing and with consideration of the Veteran's physical impairment, work history, and training, the Board finds that the evidence is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience since January 13, 2011.  In reaching this determination, the Board acknowledges that the Veteran has non-service-connected disabilities that also affect his ability to work.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Thus, the Board concludes that the evidence is deemed to be at least in equipoise on the essential question at issue, whether the Veteran is precluded from employment due to his service-connected disabilities since January 13, 2011; to the extent that non-service connected disabilities also impact employment, the Board finds that, if they did not exist, the service-connected disabilities alone would be sufficient to preclude employment.  In this regard, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted since January 13, 2011.  The schedular criteria for a TDIU were not met prior to January 13, 2011.  Thus entitlement to TDIU cannot be granted on a schedular basis before January 13, 2011.  The claim for a TDIU was raised in connection with the Veteran's increased rating claim, based on his underlying service connection claim originally filed on August 29, 2007.  

The matter of entitlement to TDIU on an extraschedular basis before January 13, 2011 is addressed in the remand section at the end of this decision.

DEA ELIGIBILITY

For the purposes of educational assistance for dependents under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).

As a result of the Board's TDIU determination, herein, the Veteran has a total disability rating effective January 13, 2011.  Thus, the general criteria for Chapter 35 eligibility are met since January 13, 2011.  

The matter of entitlement to Chapter 35 eligibility prior to January 13, 2011 is addressed in the remand below.

 
ORDER

Entitlement to an effective date of January 13, 2011 for a TDIU is granted.

Entitlement to an effective date of January 13, 2011 for basic eligibility for DEA benefits under Chapter 35, Title 38 of the United States Code, is granted.


REMAND

In his April 2013 TDIU claim, the Veteran reported that he last worked full time in 1984 and was unable to work due to his PTSD, back, and hearing disabilities.  See 4/5/13 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  His attorney contends that February 1986 is a more effective date for the grant of the TDIU.

The Veteran does not meet the percentage requirements for a TDIU and DEA eligibility prior to January 13, 2011, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16 (a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claim of entitlement to a TDIU and basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code, prior to January 13, 2011 to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

2. If any benefit on appeal remains denied, issue a supplemental statement of the case regarding consideration of a TDIU and entitlement to DEA benefits under Chapter 35, Title 38 of the United States Code, prior to January 13, 2011, if that benefit has been denied.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


